           Case 2:20-cv-00582-KJD-BNW Document 24 Filed 10/15/20 Page 1 of 2




 1   THE URBAN LAW FIRM
     Nathan R. Ring, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   T: (702) 968-8087
     F: (702) 968-8088
 4   E: nring@theurbanlawfirm.com
 5   ANDERSEN LAW FIRM, LTD.
     Ryan Andersen, Nevada State Bar No. 12321
 6   3199 E Warm Springs Rd, Ste 400
     Las Vegas, NV 89120
 7   T: (702) 522-1992
     F: (702) 825-2824
 8   E: ryan@vegaslawfirm.legal
 9   Attorneys for Plaintiff Ashley Cameron
10                                   UNITED STATES DISTRICT COURT
11
                                            DISTRICT OF NEVADA
12
     ASHLEY     CAMERON    F/KA/ OSHRAT                       Case No. 2:20-cv-00582-KJD-BNW
13
     (ASHLEY) ELIMELECH, AN INDIVIDUAL,
14   D/B/A BPA FINANCIALS,                                    STIPULATION AND ORDER TO
                                                              DISMISS WITH PREJUDICE
15                   Plaintiff,
     vs.
16
     ZAMA & ZAMA, INC., A NEVADA
17
     CORPORATION, D/B/A KARMA AND LUCK,
18
                     Defendant.
19

20          Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties, by and through their

21   attorneys of record, hereby stipulate and request that the above-captioned case be dismissed in its entirety

22   with prejudice. Each party is to bear her/his/its own attorneys’ fees and costs, except as otherwise agreed.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          1
           Case 2:20-cv-00582-KJD-BNW Document 24 Filed 10/15/20 Page 2 of 2




 1          WHEREFORE, the parties respectfully request that this matter be dismissed with prejudice, with

 2   each party to bear its own costs and attorneys’ fees, except as otherwise agreed.

 3          DATED this 12th day of October 2020

 4
     THE URBAN LAW FIRM                                   ANDERSEN LAW FIRM, LTD.
 5
     By: /s/ Nathan R. Ring                               By: /s/ Ryan Andersen
 6        Nathan R. Ring, Esq.                                Ryan Andersen, Esq.
          Nevada State Bar No. 12078                          Nevada State Bar No. 12321
 7        4270 S. Decatur Blvd., Suite A-9                    3199 E Warm Springs Rd, Ste 400
          Las Vegas, Nevada 89103                             Las Vegas, NV 89120
 8        Attorney for Plaintiff                              Attorney for Plaintiff
 9
     HOWARD & HOWARD ATTORNEYS PLLC
10

11   By: /s/ Robert Rosenthal
         Robert L. Rosenthal, Esq.
12       Nevada State Bar No. 6476
         3800 Howard Hughes Parkway, Ste. 1000
13       Las Vegas, NV 89169
         Attorney for Defendant
14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17

18
            10/14/2020
     Date: ___________________                            ________________________________________
19                                                        UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

                                                         2
